We are of opinion' that the plaintiff was entitled to examine the defendant Minnie *909Kellinghausen as an adverse party, relative to the alleged agency of the defendant John Kellinghausen for the defendant Minnie Kellinghausen. (Oshinshy v. Gumberg, 188 App. Div. 23.) The order of the County Court of Queens county, vacating the order of November 17, 1920, is, therefore, reversed, and the order for the examination reinstated, with ten dollars costs and disbursements. Mills, Rich, Putnam, Blackmar and Kelly, JJ.,. concur.